Order entered July 29, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00586-CV

      SENIOR CARE CENTERS, LLC D/B/A SENIOR CARE OF MIDLAND AND
       MIDLAND SCC, LLC D/B/A/ SENIOR CARE OF MIDLAND, Appellants

                                               V.

 CYNTHIA SHELTON, ET AL. AND BETSY TAYLOR, BOTH INDIVIDUALLY AND
  ON BEHALF OF THE ESTATE OF CAROLYN MCCAIN, DECEASED, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-13395

                                           ORDER
       We GRANT appellees’ July 18, 2014 motion requesting permission to participate in oral

argument if appellants are permitted oral argument.


                                                      /s/   ADA BROWN
                                                            JUSTICE